                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                  1:17-cr-3338-JMC

MILTON BOUTTE,
JOE DIAZ,
ARTURO VARGAS,
and GEORGE LOWE,

               Defendants.

       ORDER CONSTRUING THE UNITED STATES’ NOTICE OF INTENT TO
        INTRODUCE CO-CONSPIRATOR STATEMENTS AS A MOTION TO
         INTRODUCE CO-CONSPIRATOR STATEMENTS AND GRANTING
        IN PART AND DENYING IN PART THE UNITED STATES’ MOTION

       On November 19, 2018, the government filed a notice of intent to introduce co-conspirator

statements. On September 13, 2019, the Court held a James hearing to determine the admissibility

of the alleged co-conspirator statements under Federal Rule of Evidence 801(d)(2). Following a

half-day hearing, the Court granted Defendant Boutte additional time to cross-examine the

government’s witness. At the end of the hearing, the Court told Boutte it would accept a proffer

of witness testimony in lieu of Boutte’s four witnesses testifying. Defendant Boutte submitted that

proffer on September 27, 2019. On November 1, 2019, the Court held a continued James hearing.

At the hearing, the United States offered the testimony of Colin Feeney, an investigative auditor

with the United States Department of Defense who investigated the alleged crimes at issue. After

considering the government’s notice, which the Court construes as a motion and the evidence

presented at the hearings, Boutte’s proffered witness testimony, and relevant law, the Court grants

in part and denies in part the government’s motion for the reasons set forth below.
                                                I.

       As an overarching matter, Defendants were all generally affiliated with the Big Crow

Program Office (“BCPO”) at Kirtland Air Force Base in Albuquerque, New Mexico, and allegedly

committed their crimes in conjunction with their ties to that office. BCPO, in turn, functioned as

the airborne component of the United States Army’s electronic warfare assessment program

beginning in 1971. The Army principally funded BCPO in its early years. In the late 1990s,

however, the Army’s funding for and need of BCPO started to dwindle. BCPO’s ever-diminishing

assets, money, and utility eventually led it to shut down for good in 2009.

       Near the end of BCPO’s run—“not later than 2004,” claims the indictment—Defendant

Milton Boutte, the then-Director of BCPO, allegedly began to engage in illegal activities with

others “to obtain money for [BCPO].” Specifically, the indictment alleges that Boutte “conspired

and schemed” with Defendant George Lowe and “other lobbyists, consultants, and contractors” to

lobby Congress and other government agencies for money for the benefit of BCPO. The problem

for Boutte was that the lobbyists—especially Lowe—charged hundreds of thousands of dollars for

their work. How were Boutte and BCPO to pay for these services?

       From a legal perspective, the government alleges that Boutte could not use funds

appropriated to BCPO by Congress to pay for Lowe’s lobbying activities. For one thing, Congress

did not authorize or appropriate funds to BCPO to expend money for lobbying. See U.S. Const.

art. I, § 9, cl. 7; 31 U.S.C. § 1341(a)(1)(B) (“An officer or employee of the United States

Government . . . may not . . . involve [the] government in a contract or obligation for the payment

of money before an appropriation is made unless authorized by law.”). And in the absence of that

express congressional authorization, 18 U.S.C. § 1913—a criminal statute—forbids federal




                                                2
officers and employees from using any appropriated money to engage in activities that could be

broadly characterized as lobbying.

       According to the government, Boutte and Lowe chose to take an illegal route. In so doing,

the two men turned to the 1953 Small Business Act—specifically, § 8(a) of that Act, wherein

Congress established the Business Development Program. 15 U.S.C. § 637(a). Put briefly, the

§ 8(a) Business Development Program authorizes the government to assist eligible small

businesses to help them get off the ground. One way the government does that is by awarding

eligible small businesses “sole-source contracts”—that is, contracts entered into without engaging

in open competition or a competitive process. As a practical matter, this means that on any given

project the government will select a § 8(a) small business as its contractor without first making

that small business compete with other potential contractors for its services.

       The indictment alleges that Boutte and Lowe realized they could misappropriate funds

from § 8(a) sole-source contracts to pay for Lowe’s lobbying efforts and other unauthorized

expenses. But to do so, they needed—obviously enough—small businesses. Thus the two men

allegedly further “conspired and schemed” with Defendants Joe Diaz and Arturo Vargas, two small

business owners, to “fraudulently obtain and exploit” § 8(a) sole-source contracts for that illegal

purpose.

       Diaz was the first small business owner to allegedly lend illegal support by

misappropriating a § 8(a) sole-source contract. He owned a controlling interest in a small business

known as Miratek Corporation (“Miratek”), and in due time he enrolled Miratek in the § 8(a)

Business Development Program. The United States eventually awarded a sole-source contract

under § 8(a) to Miratek in 2004 to provide various “technical services” to BCPO (“Miratek

Contract”). Diaz then allegedly conspired with Boutte and Lowe to fraudulently divert money


                                                 3
from the Miratek Contract to pay Lowe’s lobbying fees and other unauthorized expenses.

According to the indictment, for instance, Diaz falsely represented that Lowe was an employee of

Miratek, and the men would then submit invoices claiming false and fictional hours of work for

supposed services that Lowe provided. The total amount unlawfully diverted added up to more

than $529,000.

       The Miratek Contract, however, could not indefinitely support the confederates’

supposedly fraudulent scheme. Funding under that contract slowly had been exhausted, and under

the terms of § 8(a), Miratek could no longer participate in the Business Development Program

after utilizing it for so many years. Thus, to keep the lobbying and allegedly fraudulent payments

moving along, Boutte and Diaz sought another small business that could seamlessly fill Miratek’s

role in the scheme.

       Enter Arturo Vargas. Vargas, a Certified Public Accountant doing business as Vargas P.C.,

had served as Diaz’s and Miratek’s accountant for nearly sixteen years. Yet in early 2005, Vargas

and Diaz teamed up before the Small Business Administration to take Vargas P.C. in an entirely

new direction. Among other things, the two men informed the Small Business Administration that

Vargas P.C. was expanding and diversifying into the information technology field. They further

informed the administration that as it did so, they hoped to have Miratek—and, by extension,

Diaz—serve as Vargas P.C.’s small business mentor. Under the terms of § 8(a), protégé/mentor

relationships were allowed. The Small Business Administration agreed to their request.

       Leveraging their new protégé/mentor relationship, Vargas and Diaz eventually asked the

Small Business Administration in late 2005 for permission to combine their services under a joint

venture called Vartek, LLC (“Vartek”) so they could work together to provide “technical and

analytical expertise” to BCPO. Section 8(a) expressly allows such joint ventures in certain


                                                4
circumstances, and Vartek seemingly satisfied the requisite conditions. The Small Business

Administration thus approved the joint venture. The government eventually awarded two § 8(a)

sole-source contracts to Vartek (“Vartek Contract 1” and “Vartek Contract 2,” respectively).

       Among other allegations in the indictment, Diaz and Vargas then proceeded to falsely

represent that Lowe was an employee of Vartek, and the men would then submit fraudulent

invoices claiming fictional hours of work for services Lowe supposedly provided. All in all, Diaz

and Vargas allegedly misappropriated at least $506,000 in funds from the two contracts to pay

Lowe for his lobbying activities and more than $5,800,000 in funds to pay other lobbyists,

consultants, and contractors.

        Notably, the indictment also outlines at least one instance where Lowe’s lobbying efforts

on behalf of BCPO over the years actually succeeded. In early 2005, while the Miratek Contract

was still in play, Lowe allegedly informed Boutte, Diaz, and their agents that the Alaska Army

National Guard was set to transfer $1,185,000 to BCPO. That large sum eventually came through

and was added to the funding under the Miratek Contract. The indictment then alleges that Lowe

demanded and eventually received most of that transferred money (or equivalent sums) as payment

for his services, which effectively rendered BCPO’s initial receipt of the funds from the Alaska

Army National Guard useless.

       In addition to the four indicted Defendants, the government alleged that three unindicted

individuals also conspired with Defendants: Ron Unruh, a contract specialist for Miratek; Nick

Toomer, a consultant for Edgewater Technologies who allegedly funneled payments to Lowe; and

Arturo Herrera, a Miratek accountant.




                                               5
                                                 II.

       Federal Rule of Evidence (“Rule”) 801(d)(2)(E) provides that a statement is not hearsay if

the statement is offered against an opposing party and “was made by the party’s coconspirator

during and in furtherance of the conspiracy.” Before admitting such co-conspirator, out-of-court

statements as non-hearsay, the United States must prove by a preponderance of the evidence that:

(1) “a conspiracy existed, (2) the declarant and the defendant were both members of the conspiracy,

and (3) the statements were made in the course and in furtherance of the conspiracy.” United

States v. Owens, 70 F.3d 1118, 1123 (10th Cir. 1995). “Statements by a conspirator are in

furtherance of the conspiracy when they are ‘intended to promote the conspiratorial objectives.’”

United States v. Townley, 472 F.3d 1267, 1273 (10th Cir. 2007) (quoting United States v. Reyes,

798 F.2d 380, 384 (10th Cir. 1986)). This promotion occurs through statements that “explain

events of importance to the conspiracy in order to facilitate its operation, statements between

coconspirators which provide reassurance, which serve to maintain trust and cohesiveness among

them, or which inform each other of the current status of the conspiracy, and statements of a

coconspirator identifying a fellow coconspirator.” Id. (internal quotation marks, citations, and

brackets omitted).

       The “strongly preferred” procedure for addressing the admissibility of co-conspirator

statements in this Circuit is for the district court to hold a James hearing, see United States v.

James, 590 F.2d 575 (5th Cir. 1979), outside the presence of the jury. Owens, 70 F.3d at 1123. In

making the decision whether the government has satisfied its burden at a James hearing, “the

district court has the discretion to consider any evidence not subject to a privilege, including both

the coconspirator statements the government seeks to introduce at trial and any other hearsay

evidence, whether or not that evidence would be admissible at trial.” Id. at 1124. But in addition


                                                 6
to the statements, the government must present “some independent evidence” connecting the

defendant to the conspiracy. Id. at 1124–25. “[S]uch independent evidence may be sufficient even

though it is not ‘substantial.’” Id. at 1125 (quoting United States v. Rascon, 8 F.3d 1537, 1541

(10th Cir. 1993)).

       Importantly, for purposes of Rule 801(d)(2)(E), the government need not prove that the

conspiracy was for an unlawful purpose. United States v. Bucaro, 801 F.2d 1230, 1232 (10th Cir.

1986). Rather, the government must prove merely that a “combination” existed between the

defendant and third parties. Id.; see also United States v. Nelson, 732 F.3d 504, 516 (5th Cir. 2013)

(stating that a conspiracy for the purpose of the hearsay exclusion need not be unlawful; the

statement may be made in furtherance of a “lawful joint undertaking”); United States v.

Brockenborrugh, 575 F.3d 726, 735 (D.C. Cir. 2009) (“Rule 801(d)(2)(E) allows for admission of

statements by individuals acting in furtherance of a lawful joint enterprise.”).          Thus, the

government may show a conspiracy by providing evidence that the alleged conspirators merely

engaged in a joint plan that was non-criminal in nature. Nelson, 732 F.3d at 516. Accordingly, “a

statement is not hearsay if it was made during the course and in furtherance of a common plan or

endeavor with a party.” Id. Rule 801(d)(2)(E) “embodies the long-standing doctrine that when

two or more individuals are acting in concert toward a common goal, the out-of-court statements

of one are not hearsay and are admissible against the others, if made in furtherance of the common

goal.” United States v. Weisz, 718 F.2d 413, 433 (D.C. Cir. 1983).

                                                III.

       At the James hearing, Agent Feeney testified about the alleged relationship between the

alleged indicted and unindicted co-conspirators. Agent Feeney testified that the purpose of the

alleged conspiracy was to enlist Lowe to lobby on behalf of the BCPO; to actually have Lowe


                                                 7
lobby on behalf of the BCPO; to pay Lowe for his lobbying services on behalf of the BCPO; to

generate fraudulent invoices in order to pay Lowe for his lobbying services; and to recoup that

money from the United States Government. Feeney stated that Boutte was so desirous to obtain

funding for the BCPO that he hired Lowe to lobby. After Lowe and Boutte agreed to payment

terms, Feeney said Boutte used his position as BCPO director to force others—Diaz, Unruh,

Herrera, and Toomer—to participate in the conspiracy. Lowe started submitting fraudulent

invoices for his time.

       In addition to Feeney’s testimony regarding the conspiracy and the statements at issue, the

government pointed to the plea agreements of cooperating Defendants Diaz and Vargas. See

United States v. DeLeon, 287 F. Supp. 3d 1187, 1202 (D.N.M. 2018) (admitting plea agreements

as documentary evidence); United States v. Biglow, 2012 WL 589270, at *4 (D. Kan. Feb. 22,

2012) (using plea agreements as “independent evidence” conspiracy existed).            In his plea

agreement, Diaz admitted entering into a sole-source contract with the Department of Interior. The

government awarded Miratek task order D0400160001 under that contract. The statement of work

for the task order required Miratek to provide technical and analytical support services to BCPO

on a time and materials basis. The order ended up authorizing Miratek to provide over one million

dollars of services to the BCPO. Around that same time, Boutte retained lobbyists and consultants

to lobby Congress, federal agencies, and federal military and civilian authorities for funds for the

BCPO. Diaz said that some, but not all, of the contractors Boutte secured provided equipment,

facilities, tuition reimbursement for relatives, and non-technical services not encompassed in the

statement of work. Boutte demanded that Miratek pay the lobbyists, consultants, and contractors

he retained. Diaz said Miratek did so with the funds allocated under the DOI task order. Diaz

admitted that although he knew diverting federal funds from the task order to pay the lobbyists


                                                 8
and consultants was not permitted by law or authorized by the contract, he acquiesced and agreed

to fraudulently claim and misapply the government funds. According to Diaz, Boutte personally

demanded that Miratek pay Lowe’s fees and made threats towards him and Miratek if he failed to

make the required payments. Diaz admits to concealing and disguising the nature of the payments

to Lowe. He said he engaged in false billing and asked Lowe to falsely and fraudulently restructure

his flate-rate invoices to hourly invoices.

       Lowe informed Diaz and Boutte that he had arranged for a transfer of more than one million

dollars from or through the Alaska Army National Guard through a Military Interdepartmental

Purchase Request (“MIPR”) to the Department of Interior for the BCPO’s benefit. Diaz stated that

is when Lowe’s demands for money increased significantly.             Diaz says Boutte and his

representative rebuffed his efforts to resist Lowe’s increased payment demands.           Miratek

continued to incorporate Lowe’s charges in claims for payment made to the Department of Interior.

To avoid detection, they restructured Lowe’s large claims in several invoices. By the time the

funding ran out on the task order, Lowe’s payment demands accounted for more than half of the

MIPR he had secured and a significant portion of the remaining amounts were used to pay for

other consultants and contractors Boutte hired.

       In order to perpetuate the conspiracy and scheme to pay Boutte’s consultants, Diaz said he

conspired with Boutte and Vargas to have another sole-source contract awarded to Vartek. Diaz

says that he and Vargas made “materially untrue” statements to obtain the contract. He said Vartek

served as a vehicle through which they fraudulently claimed and diverted government funds to pay

Boutte’s lobbyists, consultants, and contractors. The government awarded Vartek two contracts

to support BCPO. Diaz admits he, Boutte, Vargas, and others conspired and combined to make




                                                  9
claims under those contracts to pay Boutte’s lobbyists despite the contract not authorizing such

expenditures.

       Diaz said that during the time of the conspiracy, Miratek and Vartek received

approximately $8.4 million from the government and that Boutte required the companies to pay

nearly $4.1 million in illegal payments to lobbyists, consultants, and contractors. In total, Miratek

paid Lowe over $880,000 pursuant to Boutte’s demands. Vargas’s statement in his plea agreement

echoes Diaz’s statements—admitting that he conspired with Boutte and Diaz to pay lobbyists and

consultants from the appropriated monies they received pursuant to the sole-source contracts.

       Despite the government agent’s testimony, the government’s proffer, and the statements

themselves, Boutte argues that the government has not met its burden to show a conspiracy by a

preponderance of the evidence. Boutte believes this for several reasons. First, he argues that the

government’s case rests on testimonial evidence rather than documents, which presents a

Crawford 1 issue. Second, he contends that the content of the documents produced in discovery

and the proffered testimony of his four witnesses refutes the government agent’s testimony. Third,

he asserts Agent Feeney’s testimony was inadequate as independent evidence. Fourth, he argues

that Unruh and Diaz have motive to lie. Fifth, he points out that he was not copied on some of the

emails while other alleged co-conspirators are on many more emails. The Court addresses the

arguments in turn.

                                                 A.

       The Court first turns to Boutte’s Crawford objection. The Confrontation Clause of the

Sixth Amendment guarantees a criminal defendant “the right . . . to be confronted with the

witnesses against him.” U.S. Const. amend. VI. In Crawford v. Washington, 541 U.S. 36, 68



       1
           Crawford v. Washington, 541 U.S. 36, 68 (2004).
                                                 10
(2004), the Supreme Court stated that admission of testimonial hearsay at trial violates the

Confrontation Clause unless the declarant testified or was previously subject to cross-examination

regarding the objectionable statements if he was not available. Although the Supreme Court did

not provide an exact definition of “testimonial”, the Tenth Circuit has expressly stated that

Crawford’s instruction on testimonial hearsay did not eviscerate Federal Rule of Evidence

801(d)(2)(E), especially because Rule 801(d)(2)(E) treats co-conspirator declarations not as an

exception to the hearsay rules, but as non-hearsay. See Townley, 472 F.3d at 1273 (noting that

Crawford did not overrule Bourjaily v. United States, 483 U.S. 171 (1987), which held that a court

need not independently inquire into the reliability of statements of coconspirators where Federal

Rule of Evidence 801(d)(2)(E) is at play).

       In this case, the government seeks to introduce sixty-three alleged co-conspirator

statements made in emails and six alleged verbal co-conspirator statements. The Court concludes

that the alleged co-conspirator statements contained in the emails themselves are not testimonial.

The co-conspirators did not make the statements to law enforcement but rather to each other in

furtherance of the alleged conspiracy. At the time the alleged co-conspirators made the statements,

a reasonable person in their positions would not objectively foresee that their statements might be

used in the investigation or prosecution of a crime. United States v. Summers, 414 F.3d 1287,

1302 (10th Cir. 2005). In fact, many of the emails instead demonstrate an attempt to perpetuate a

plan in a manner designed to avoid detection, investigation, and prosecution. Accordingly, the

Court has no reason to doubt the reliability of the statements. In contrast, the six verbal statements

the government seeks to admit as co-conspirator statements are testimonial in nature. The co-

conspirators made these verbal statements to investigators at a time when a person in their positions




                                                 11
would objectively foresee that their statements might be used in the investigation or prosecution

of a crime. 2

        Diaz and Vargas’s plea agreements are also testimonial in nature. The Tenth Circuit has

not specifically addressed whether Crawford extends beyond a trial to pretrial hearings. 3 Courts

that have addressed the issue have held that Crawford does not extend to pretrial hearings not

constitutionally mandated. See, e.g., Peterson v. California, 604 F.3d 1166, 1169 (9th Cir. 2010)

(holding that the right to confrontation is a trial right not constitutionally required at preliminary

or pretrial hearings). Although the government indicated at the James hearing that Diaz and

Vargas will testify at trial, which appears to remedy any Crawford issue, because this question is

unsettled, and because the Court can base its ruling on Agent Feeney’s testimony and the

statements themselves, the Court need not consider Diaz and Vargas’s plea agreements in reaching

its decision on the admissibility of the co-conspirator statements, although the agreements clearly

support admissibility.

                                                 B.

        Boutte next argues that when looking at the exhibits he introduced at the James hearing

and the witness testimony he proffered, no matter what Agent Feeney said under oath, the

government cannot meet its burden for admission of the statements. Boutte argues that the

government did not charge him with violating the anti-lobbying statute. Instead, he argues that

because the government charged him with violating 18 U.S.C. § 286—conspiracy to defraud the




        2
          The Court notes that its decision not to admit some statements into evidence under Rule
801(d)(2)(E) does not mean that those statements could not be admitted under a different hearsay
rule or for purposes of impeachment at trial.

        3
         Counsel for Lowe did not join counsel for Boutte with respect to the contention that the
plea agreements cannot be considered under Crawford.
                                                 12
Government with respect to claims—the government must also prove by a preponderance that he

concealed his actions. That, Boutte claims, the government cannot do. For support he turns to the

exhibits admitted at the James hearing. 4

       As to the exhibits, Boutte asserts that they show the alleged co-conspirators did not conceal

the alleged conspiratorial acts. He points to various invoices, emails, contract modifications, and

other documents.     He argues contract modifications show that he was allowed to engage

consultants and congressional liaisons. Accordingly, Boutte argues, the activity was not unlawful

or unauthorized. He says the documents will also show that the government encouraged the use

of consultants and congressional liaisons to seek out sustainment funding. Boutte further contends

the documents do not show his involvement in or acknowledgment of a conspiracy. He says the

documents do not show that he directed others to commit the acts that form the basis of the

conspiracy and that they do not show he had the intent to enter an agreement for unlawful purposes.

Finally, he argues the documents do not show he had an intent to deceive.

       Boutte also offered testimony of four witnesses. 5 In making the determination as to

whether the government has met its burden, the Court has fully considered Boutte’s witness

proffer. Boutte first offered the proffer of General Robert Rego, an individual who worked with



       4
         The Court allowed the government the opportunity to reserve its position on the exhibits
Boutte proposed at the hearing and to file written objections after obtaining the transcript of the
hearing. The government informed the Court that it has no objection to the Court reviewing and
considering any and all of the exhibits Boutte referenced at the James hearings for the purpose of
making a preliminary determination of the admissibility of the listed co-conspirator statements.
Accordingly, the Court admits all the exhibits for purposes of the James hearing and has considered
them in reaching its decision. The Court notes that not all exhibits may be admissible at trial.

       5
         The Court notes that a James hearing is not a “mini-trial.” An extensive witness proffer
offered by a defendant is not the normal practice for the United States District Court for the District
of New Mexico in determining whether sufficient threshold evidence of a conspiracy exists. The
Court, however, allowed Boutte to present his proffer. The Court notes that Lowe’s counsel has
agreed with the Court’s method of proceeding throughout this criminal action.
                                                  13
BCPO. His testimony focused on the fact that the government was aware that the BCPO was left

to its own devices to obtain funding and that fee-for-service organizations had fewer restrictions.

Victor John Lewis and Christopher Robertson both proffered testimony regarding Boutte’s duties

and what he did and did not have knowledge of. Boutte said Lewis would testify that Boutte

concealed nothing from the contracting officers and that Boutte was not involved with invoicing.

Lewis would also testify as to the involvement of “graybeard” consultants. Robertson would also

testify as to Boutte’s non-involvement in invoicing and payments and “graybeard” involvement.

Robertson would additionally testify that alleged co-conspirator Unruh dealt with invoices and

would also testify as to Unruh’s character.

       Boutte also proffered the testimony of Robert Magnuson, his expert and a former contract

and fiscal law attorney for the United States Army Space and Missile Defense Command.

Magnuson would testify that the documents show Boutte did not participate in any conspiracy.

Rather, the documents show that Boutte was deliberately shielded from a conspiracy so Unruh

could do whatever he wanted. Magnuson would testify that Lowe’s services were logical and legal

so that BCPO employees could spend time on other projects. He would provide expert testimony

that under the anti-lobbying statute, lobbying is not per se illegal. He would testify that contracting

officers approved statements of work and had the authority under applicable regulations to approve

consultants to include legal forms of lobbying on behalf of BCPO. Magnuson would testify that

the Alaska National Guard deal was appropriate. Magnuson would testify as to his understanding

of terms and argue that the government’s charges are not supportable. He asserts the government

has no documentary proof that the MIPR was illegal. He points to the fact the government has no

evidence that a contracting officer was ever concerned. He also says that Miratek signed an

agreement with Lowe and the alleged illegality, if any, is solely on Miratek. Magnuson states the


                                                  14
government has no documentary evidence that Boutte was involved in the Miratek agreement or

the decision by Miratek to structure the payments to Lowe. He says the government has provided

no evidence that the payment structure was illegal. Even if Lowe’s hours were inaccurate, no

documentary evidence shows that Boutte was aware of the issue. Magnuson would testify no

tangible link exists between Boutte and Miratek. He says no written evidence supports statements

concerning demands of payment and threat of termination alleged against Boutte and that the

government has no evidence of Boutte making threats. Magnuson asserts that only the parties

whose interest it is in to assert this are parties who benefit because of various agreements with the

government. Magnuson would testify that Boutte expected Unruh to give sound advice. Unruh

was the person who approved the statement of work for Miratek and Vartek. He would testify that

they contemplated meetings with Congress and that was open and notorious. Magnuson would

testify a conspiracy and fraud against the government occurred, but the government has no

contemporaneous documentation that Boutte was aware of the Miratek arrangement with Unruh

or that Boutte approved it. Magnuson would state only Diaz, Herrera, and Unruh were clearly

aware of the conspiracy and fraud upon the contracting officers. Magnuson would also offer

insight into the contracting process.

        In summary, Boutte, through the documents the government has produced and that the

Court admitted for purposes of the James hearing, as well as the proffered testimony, seeks to

show that he did not conceal any of the alleged acts and that his actions were not unlawful or

unauthorized. Lowe too argues that the government did not establish a scheme or artifice to

defraud. Even if true—a possibility that the alleged co-conspirator statements in the emails appear

to refute—a “conspiracy for the purpose of the hearsay exclusion need not be unlawful; the

statement may be made in furtherance of a ‘lawful joint undertaking.’” Nelson, 732 F.3d at 516


                                                 15
(quoting United States v. El-Mezain, 664 F.3d 467, 502 (5th Cir. 2011)). “A conspiracy may be

shown ‘merely be engaging in a joint plan[ ] . . . that was non-criminal in nature.’” Id. (quoting

El-Mazain, 664 F.3d at 502). Therefore, “a statement is not hearsay if it was made during the

course and in furtherance of a common plan or endeavor with a party.” Id.

       The government has demonstrated a joint undertaking to secure funding for BCPO. To

accomplish this goal, Boutte hired Lowe—a fact Boutte appears to admit. Whether Boutte or

Lowe’s actions within that joint enterprise were criminal in nature is immaterial at this point. See

Brockenborrugh, 575 F.3d at 735–36 (concluding that the defendant and his realtor were engaged

in a lawful joint enterprise to acquire property and the realtor’s statements to the seller’s lawyer

that the defendant was interested in buying the property were made in furtherance of this enterprise

and properly admitted under Rule 801(d)(2)(E)); United States v. Postal, 589 F.2d 862, 886 n.41

(5th Cir. 1979) (concluding a district court could admit a ship’s logbook under the co-conspirator

exception because the ship’s crew was engaged in the voyage of the ship, which was a joint venture

in and of itself apart from the illegality of its purpose). Put simply, the government here has

established that a combination existed among the alleged co-conspirators, including Boutte and

Lowe. See Bucaro, 801 F.2d at 1232 (holding that the government need not prove that the

conspiracy was for an unlawful purpose); Brockenborrugh, 575 F.3d at 735 (stating that admission

of statements is not contingent upon the finding of an unlawful combination). That Boutte believes

the evidence shows his participation in the endeavor was legal does not defeat admissibility and is

a question the jury must decide.

       Moreover, the law is not altered merely because the government chose to indict Boutte and

Lowe under 18 U.S.C. § 286. See Nelson, 732 F.3d at 516 (noting that the requirements for

conspiracy as a crime are not the same as the requirements for conspiracy as a hearsay exception).


                                                16
Concealment is not an element of the crime. That section provides that “[w]hoever enters into any

agreement, combination, or conspiracy to defraud the United States . . . by obtaining or aiding to

obtain the payment or allowance of any false, fictitious or fraudulent claim” shall be fined or

imprisoned. 18 U.S.C. § 286. Indeed, both Boutte and the government acknowledged that when

they submitted their proposed jury instructions. Specifically, Boutte listed as the elements of that

crime:

                First: Defendant agreed with at least one other person to carry out a
                scheme to defraud;
                Second: the Defendant knew the unlawful purpose of the plan and
                willfully joined in it; and
                Third: the plan was to defraud the Government by obtaining the
                payment or allowance of a claim based on a false or fraudulent fact.

         Whether Boutte and Lowe’s conduct was authorized is not an element of the crime. Rather,

it is an affirmative defense to the government’s allegation that Boutte and Lowe schemed to

defraud the government by using appropriated government funds to pay a lobbyist. At the James

hearing, Boutte’s attorney stated that he was not seeking to assert a public authority affirmative

defense. That statement is in express conflict with Document No. 155, Defendant Milton Boutte’s

Notice of Public Authority Affirmative Defense, in which Boutte “claims to have acted with public

authority . . . throughout the periods leading up to and covered by the contracts at issue in the

indictment.” Finally, to the extent that the government used the words “concealment” and

“unauthorized” in the applicable count of the indictment, “[s]urplusage in an indictment need not

be proved.” United States v. McVeigh, 153 F.3d 1166, 1196 (10th Cir. 1998).

                                                 C.

         Additionally, Boutte takes issue with Agent Feeney’s testimony at the hearing and whether

it was adequate independent evidence of a conspiracy. Boutte asserts Feeney is not knowledgeable

on simple terms and the specifics of the case, conjecturing that might be because he was not

                                                 17
involved in the case until 2018. Boutte argues that his testimony ignored exceptions to the anti-

lobbying statute and other factors that would make the activity lawful.

       For the reasons stated in the previous section, whether Boutte’s actions within the joint

enterprise were criminal in nature is immaterial. See Brockenborrugh, 575 F.3d at 735–36. Agent

Feeney testified as to the existence of the plan to obtain funding for the BCPO by obtaining a

lobbyist, which would be paid through appropriated government funds. Agent Feeney testified

how Boutte, Lowe, and the other conspirators worked together to accomplish that common plan.

The Court concludes Agent Feeney’s testimony, although not irrefutable, was sufficiently reliable

independent evidence to establish by a preponderance of the evidence that a conspiracy existed

and that Boutte and Lowe were part of that conspiracy.

                                                D.

       Fourth, Boutte argues that Unruh and Diaz have motive to lie and that their statements are

therefore unreliable. The Court does not agree. Although Unruh and Diaz may have had motive

to lie once they discovered that their statements may influence a criminal investigation, that risk

is not present when co-conspirators make statements to each other in furtherance of a conspiracy.

United States v. Simmons, 923 F.2d 934, 954 (2d Cir. 1991) (citing Bourjaily, 483 U.S. at 182).

                                                E.

       Fifth, Boutte argues that he was not copied on some of the emails while other alleged co-

conspirators are on many more emails.         The Court does not believe this diminishes the

government’s evidence presented at the hearing. Lowe too argues that the government did not

prove Lowe’s willful knowing participation in a criminal enterprise. 6          Although the co-




       Counsel for Defendant Lowe participated in both hearings and effectively examined the
       6

government’s witness and presented argument to the Court. Counsel for Lowe did not, however,
                                                18
conspirators may have sent Boutte less direct emails, many of the emails copy Boutte or reference

both his and Lowe’s knowledge of the alleged conspiracy. 7

       One example of such a situation occurs in email number 36. In that string of emails, Ron

Unruh and Joe Diaz discuss Lowe’s payment terms. In one email in this chain, Unruh laments

Lowe’s demands: “Now he wants to talk to us about diversion of funding -- what does he think

they will do for a lobbyist who has funding sent through an organization just so he can get it all?”

He continues: “The scary part is that [Lowe] is calling all these offices and someone will pin a tail

on the donkey pretty quickly if he does not back off.” Diaz responds to Unruh by saying “Nick

Toomer had me call Milt [Boutte] yesterday and I gave him a brief summary on our situation. Milt

sounded tired and stressed.” In another portion of the email, Unruh tells Diaz: “Here is what Milt

has decided to do. He wants me to send all the rest of the money to another contractor to pay

[Lowe].”

       In email number 46, Ron Unruh tells Nick Toomer that they needed to “lay off a little” in

their interactions with Lowe. Unruh told Toomer, “Every time someone talks to George Lowe he

calls Milton and moves the pay date further forward . . . I do not want to see this story in the

Albuquerque Journal or the Atlanta Tribune.” In email 48, Joe Diaz tells Unruh and Art Herrera:

“We are under heavy pressure again from [Lowe]/Milt, etc., to get another payment out before the

end of this month.”

       The government has presented the Court with many other emails which show the co-

conspirators were keeping Boutte in the loop. Even if Boutte and Lowe were not recipients or



join all Boutte’s arguments. Thus, in addressing the various arguments, the Court mentions Lowe
only to the extent he joined in or presented specific arguments.

       7
          Boutte does not provide any evidence in his extensive proffer that he ever disavowed any
of the statements made in the emails on which he was copied.
                                                 19
authors of every email, the emails themselves along with Agent Feeney’s testimony meet the

necessary evidentiary threshold to show both Boutte and Lowe’s awareness of and involvement in

the scheme to pay Lowe.

                                                  F.

       Based on the government’s proffer of the conspiracy, Agent Feeney’s testimony, and the

co-conspirator statements themselves, the Court concludes, by a preponderance of the evidence,

that Boutte, Lowe, Diaz, Vargas, Unruh, Herrera, and Toomer were members of a joint enterprise

or venture. The government presented evidence that the alleged conspirators combined to secure

funding for BCPO through hiring lobbyists, which they would pay using appropriated funds from

sole-source government contracts.       The Court emphasizes that it makes this finding by a

preponderance of the evidence and only to determine preliminary questions regarding whether

evidence is admissible. Fed. R. Evid. 104(a). Notwithstanding this finding, the Court presumes

Defendants Boutte and Lowe are innocent.

       “Statements by a conspirator are in furtherance of the conspiracy when they are intended

to promote the conspiratorial objectives.” Townley, 472 F.3d at 1273 (internal quotation marks

omitted). The Court focuses not on the statement’s “actual effect in advancing the goals of the

conspiracy, but on the declarant’s intent in making the statement.” United States v. Perez, 989

F.2d 1574, 1578 (10th Cir. 1993).

       The Court concludes that many of the emails show an intent of the alleged co-conspirators

to promote the conspiratorial objectives. The Court will allow the government to introduce the

following emails at trial as nonhearsay: 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 19, 20,

21, 22, 23, 25, 26, 27, 28, 29, 31, 32, 33, 35, 36, 37, 38, 41, 42, 43, 44, 45, 46, 47, 48, 49, 51, 52,

53, 54, 55, 56, 57, 58, 59, 60, 61, 62, and 63.


                                                  20
       Email number 1 from Boutte to Lowe set the alleged conspiracy into motion. Emails 11,

12, and 13 set forth Lowe’s actual lobbying services. Emails 14, 16, 19, 21, and 23 evidenced

meetings to promote the conspiratorial objectives. Emails 2–6, 8–10, 15, 17, 20, 22, 25–29, 31–

33, 35–38, 41–49, and 51–63 all helped facilitate the operation of the joint enterprise by discussing

Lowe’s payment terms and demands and how they would structure those payments.

       The Court will not admit emails 7, 18, 24, 30, 34, 39, 40, and 50 at this time. The

government withdrew emails 7, 18, 24, and 30. Emails 34, 39, 40, and 50 do not appear to promote

any enterprise objective. The Court disagrees with the government that any time one co-

conspirator speaks to another that that communication must be in furtherance of a conspiracy. The

Court will likewise not admit the six verbal statements at this time. All denials are without

prejudice.

                                                IV.

       For the reason set forth above, the Court CONSTRUES the government’s notice of intent

to introduce co-conspirator statements (Doc. No. 120) as a motion to introduce co-conspirator

statements and GRANTS IN PART and DENIES IN PART that motion.

       IT IS SO ORDERED.



                                                              Entered for the Court
                                                              this the 13th day of January, 2020

                                                              /s/ Joel M. Carson III______
                                                              Joel M. Carson III
                                                              United States Circuit Judge
                                                              Sitting by Designation




                                                 21
